Hornsby v Cathedral Parkway Apts. Corp. (2020 NY Slip Op 00526)





Hornsby v Cathedral Parkway Apts. Corp.


2020 NY Slip Op 00526


Decided on January 28, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 28, 2020

Kapnick, J.P., Oing, Singh, Moulton, JJ.


10876 157233/17

[*1] Robert Hornsby, Plaintiff-Respondent,
vCathedral Parkway Apartments Corp., et al., Defendants-Appellants.


Mischel & Horn, P.C., New York (Christen Giannaros of counsel), for appellants.
Rheingold Giuffra Ruffo & Plotkin LLP, New York (Jeremy A. Hellman of counsel), for respondent.

Order, Supreme Court, New York County (Robert D. Kalish, J.), entered July 16, 2019, which, in this personal injury action, denied defendants' motion for summary judgment dismissing the complaint on the ground that their motion papers exceeded the court's page limit, unanimously affirmed, without costs.
The motion court did not improvidently exercise its discretion in denying defendants' summary judgment motion on the ground that their affirmation in support far exceeded the motion
court's page limitation rules (see 22 NYCRR 9.1; compare Matter of East 91st St. Crane Collapse Litig., 119 AD3d 437, 438 [1st Dept 2014]; Macias v City of Yonkers, 65 AD3d 1298, 1299 [2d Dept 2009]). If we were to reach the merits, we would find that summary judgment should also be denied in light of the conflicting expert opinions.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 28, 2020
CLERK